Exhibit 13.1 TRANSCANADA CORPORATION – SECOND QUARTER 2010 QuarterlyReport to Shareholders Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated July 29, 2010 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada Corporation (TransCanada or the Company) for the three and six months ended June 30, 2010.It should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TransCanada's 2009 Annual Report for the year ended December 31, 2009. Additional information relating to TransCanada, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada Corporation. Unless otherwise indicated, "TransCanada" or "the Company" includes TransCanada Corporation and its subsidiaries. Amounts are stated in Canadian dollars unless otherwise indicated.Capitalized and abbreviated terms that are used but not otherwise defined herein are identified in the Glossary of Terms contained in TransCanada’s 2009 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information.Forward-looking statements in this document are intended to provide TransCanada security holders and potential investors with information regarding TransCanada and its subsidiaries, including management’s assessment of TransCanada’s and its subsidiaries’ future financial and operational plans and outlook. Forward-looking statements in this document may include, among others, statements regarding the anticipated business prospects, projects and financial performance of TransCanada and its subsidiaries, expectations or projections about the future, strategies and goals for growth and expansion, expected and future cash flows, costs, schedules (including anticipated construction and completion dates), operating and financial results, and expected impact of future commitments and contingent liabilities. All forward-looking statements reflect TransCanada's beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, among others, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Company's pipeline and energy assets, the availability and price of energy commodities, capacity payments, regulatory processes and decisions, changes in environmental and other laws and regulations, competitive factors in the pipeline and energy sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments and economic conditions in North America. By its nature, forward-looking information is subject to various risks and uncertainties, which could cause TransCanada's actual results and experience to differ materially from the anticipated results or expectations expressed. Additional information on these and other factors is available in the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TransCanada undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. TRANSCANADA [2 SECOND QUARTER REPORT 2010 Non-GAAP Measures TransCanada uses the measures Comparable Earnings, Comparable Earnings Per Share, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning prescribed by Canadian generally accepted accounting principles (GAAP). They are, therefore, considered to be non-GAAP measures and may not be comparable to similar measures presented by other entities. Management of TransCanada uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TransCanada’s operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company’s pre-tax operating cash flow. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, non-controlling interests and preferred share dividends. EBIT is a measure of the Company’s earnings from ongoing operations. EBIT comprises earnings before deducting interest and other financial charges, income taxes, non-controlling interests and preferred share dividends. Management uses the measures of Comparable Earnings, Comparable EBITDA and Comparable EBIT to better evaluate trends in the Company’s underlying operations. Comparable Earnings, Comparable EBITDA and Comparable EBIT comprise Net Income Applicable to Common Shares, EBITDA and EBIT, respectively, adjusted for specific items that are significant but are not reflective of the Company’s underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating Comparable Earnings, Comparable EBITDA and Comparable EBIT, some of which may recur. Specific items may include but are not limited to certain income tax refunds and adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and certain fair value adjustments. The table in the Consolidated Results of Operations section of this MD&A presents a reconciliation of Comparable Earnings, Comparable EBITDA, Comparable EBIT and EBIT to Net Income and Net Income Applicable to Common Shares. Comparable Earnings Per Share is calculated by dividing Comparable Earnings by the weighted average number of common shares outstanding for the period. Funds Generated from Operations comprises Net Cash Provided by Operations before changes in operating working capital. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Funds Generated from Operations table in the Liquidity and Capital Resources section of this MD&A. TRANSCANADA [3 SECOND QUARTER REPORT 2010 Consolidated Results of Operations Reconciliation of Comparable Earnings, Comparable EBITDA, Comparable EBIT and EBIT to Net Income For the three months ended June 30 (unaudited)(millions of dollars Pipelines Energy Corporate Total except per share amounts) Comparable EBITDA(1) (22 ) (31 ) Depreciation and amortization (251 ) (258 ) (90 ) (87 ) - - (341 ) (345 ) Comparable EBIT(1) (22 ) (31 ) Specific items: Fair value adjustments of U.S. Power derivative contracts - - 9 - - - 9 - Fair value adjustments of natural gas inventory in storage and forward contracts - - 6 (7 ) - - 6 (7 ) EBIT(1) (22 ) (31 ) Interest expense (187 ) (259 ) Interest expense of joint ventures (15 ) (16 ) Interest income and other (18 ) 34 Income taxes (65 ) (97 ) Non-controlling interests (22 ) (13 ) Net Income Preferred share dividends (10 ) - Net Income Applicable to Common Shares Specific items (net of tax): Fair value adjustments of U.S. Power derivative contracts (6 ) - Fair value adjustments of natural gas inventory in storage and forward contracts (4 ) 5 Comparable Earnings(1) Net Income Per Share– Basic and Diluted (2) $ $ Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA, Comparable EBIT, EBIT, Comparable Earnings and Comparable Earnings Per Share. For the three months ended June 30 (unaudited) Net Income Per Share $ $ Specific items (net of tax): Fair value adjustments of U.S. Power derivative contracts (0.01 ) - Fair value adjustments of natural gas inventory in storage and forward contracts - Comparable Earnings Per Share(1) $ $ TRANSCANADA [4 SECOND QUARTER REPORT 2010 For the six months ended June 30 (unaudited)(millions of dollars Pipelines Energy Corporate Total except per share amounts) Comparable EBITDA(1) (48 ) (61 ) Depreciation and amortization (504 ) (518 ) (180 ) (173 ) - - (684 ) (691 ) Comparable EBIT(1) (48 ) (61 ) Specific items: Fair value adjustments of U.S. Power derivative contracts - - (19 ) - - - (19 ) - Fair value adjustments of naturalgas inventory in storage andforward contracts - - (15 ) (20 ) - - (15 ) (20 ) EBIT(1) (48 ) (61 ) Interest expense (369 ) (554 ) Interest expense of joint ventures (31 ) (30 ) Interest income and other 6 56 Income taxes (166 ) (213 ) Non-controlling interests (53 ) (48 ) Net Income Preferred share dividends (17 ) - Net Income Applicable to Common Shares Specific items (net of tax): Fair value adjustments of U.S. Power derivative contracts 11 - Fair value adjustments of natural gas inventory in storage and forward contracts 11 14 Comparable Earnings(1) Net Income Per Share – Basic and Diluted (2) $ $ Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA, Comparable EBIT, EBIT, Comparable Earnings and Comparable Earnings Per Share. For the six months ended June 30 (unaudited) Net Income Per Share $ $ Specific items (net of tax): Fair value adjustments of U.S. Power derivative contracts - Fair value adjustments of natural gas inventory in storage and forward contracts Comparable Earnings Per Share(1) $ $ TransCanada’s Net Income in second quarter 2010 was $295 million and Net Income Applicable to Common Shares was $285 million or $0.41 per share compared to $314 million or $0.50 per share in second quarter 2009. The $29 million decrease in Net Income Applicable to Common Shares reflected: · decreased EBIT from Pipelines primarily due to the negative impact of a weaker U.S. dollar; · decreased EBIT from Energy primarily due to lower volumes and increased operating costs at Bruce A, lower realized prices partially offset by higher volumes at Bruce B, reduced proprietary and third party storage revenues for Natural Gas Storage and the negative impact of a weaker U.S. dollar, partially offset by higher realized power prices in Western Power and increased capacity revenue in U.S. Power; · decreased Interest Expense primarily due to increased capitalized interest and the positive effect of a weaker U.S. dollar on U.S. dollar-denominated interest expense, partially offset by losses in second quarter 2010 compared to gains in 2009 from changes in the fair value of derivatives used to manage the Company’s exposure to rising interest rates; TRANSCANADA [5 SECOND QUARTER REPORT 2010 · a negative impact on Interest Income and Other of losses in second quarter 2010 compared to gains in 2009 from derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income and from the translation ofworking capital balances due to the strengthening U.S. dollar; and · decreased Income Taxes due to lower pre-tax earnings and the net positive impact from income tax rate differentials and other income tax adjustments. The combined negative impact of lossesin second quarter 2010 compared to gains insecond quarter 2009 for theinterest rate and foreign exchange rate derivatives that did not qualify as hedges for accounting purposes andthe translation of working capital balances amounted to $58 million or $0.08 per share. Net Income Per Share in second quarter 2010 was also reduced by $0.05 per share due to a ten per cent increase in the average number of common shares outstanding in second quarter 2010 compared to second quarter 2009 following the Company’s issuance of 58.4 million common shares in second quarter 2009. A portion of the net proceeds from the share issue were used to partially fund the Company’s current $22 billion capital expansion program. Comparable Earnings in second quarter 2010 were $275 million or $0.40 per share compared to $319 million or $0.51 per share for the same period in 2009. Comparable Earnings in second quarter 2010 excluded net unrealized after tax gains of $6 million ($9 million pre-tax) resulting from changes in the fair value of certain U.S. Power derivative contracts. Effective January 1, 2010, these unrealized gains have been removed from Comparable Earnings as they are not expected to be representative of amounts that will be realized on settlement of the contracts. Comparative amounts in 2009 were not material and therefore were not excluded from the computation of Comparable Earnings. Comparable Earnings in second quarter 2010 and 2009 also excluded net unrealized after tax gains of $4 million ($6 million pre-tax) and after tax losses of $5 million ($7 million pre-tax), respectively, resulting from changes in the fair value of proprietary natural gas inventory in storage and natural gas forward purchase and sale contracts. On a consolidated basis, the impact of changes in the value of the U.S. dollar on U.S. Pipelines and Energy EBIT is considerably offset by the impact on U.S. dollar-denominated interest expense. The resultant net exposure is managed using derivatives, effectively further reducing the Company’s exposure to changes in foreign exchange rates. The average U.S. dollar exchange rate for the three and six months ended June 30, 2010 was 1.03 and 1.03, respectively (2009 - 1.17 and 1.21, respectively). TransCanada’s Net Income in the first six months of 2010 was $598 million and Net Income Applicable to Common Shares was $581 million or $0.84 per share compared to $648 million or $1.04 per share for the same period in 2009. The $67 million decrease in Net Income Applicable to Common Shares reflected: · decreased EBIT from Pipelines primarily due to the negative impact of a weaker U.S. dollar, higher business development costs relating to the Alaska pipeline project and lower revenues from certain U.S. pipelines, partially offset by reduced operating, maintenance and administration (OM&A) costs; · decreased EBIT from Energy primarily due to reduced volumes and higher operating costs at Bruce A, lower realized prices partially offset by higher volumes at Bruce B, lower overall realized power prices at Western Power and reduced earnings at Bécancour, partially offset by increased capacity revenue from U.S. Power and incremental earnings from Portlands Energy which went into service in April 2009; TRANSCANADA [6 SECOND QUARTER REPORT 2010 · decreased Interest Expense primarily due to increased capitalized interest and the positive effect of a weaker U.S. dollar on U.S. dollar-denominated interest expense, partially offset by losses in 2010 compared to gains in 2009 from changes in the fair value of derivatives used to manage the Company’s exposure to rising interest rates; · the negative impact on Interest Income and Other due to losses in 2010 compared to gains in 2009 from derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income and from the translation ofworking capital balances due to the strengthening U.S. dollar; and · decreased Income Taxes due to lower pre-tax earnings and the net positive impact from income tax rate differentials and other income tax adjustments. Net Income Per Share in the first six months of 2010 was also reduced by $0.10 per share due to an 11 per cent increase in the average number of common shares outstanding compared to the same period in 2009 following the Company’s issuance of 58.4 million common shares in second quarter 2009. Comparable Earnings in the first six months of 2010 were $603 million or $0.87 per share compared to $662 million or $1.06 per share for the same period in 2009. Comparable Earnings for the first six months of 2010 excluded net unrealized after tax losses of $11 million ($19 million pre-tax) resulting from changes in the fair value of certain U.S. Power derivative contracts. Comparative amounts in 2009 were not material and therefore were not excluded from the computation of Comparable Earnings. Comparable Earnings in the first six months of 2010 and 2009 also excluded net unrealized after tax losses of $11 million ($15 million pre-tax) and $14 million ($20 million pre-tax), respectively, resulting from changes in the fair value of proprietary natural gas inventory in storage and natural gas forward purchase and sale contracts. Results from each of the segments for the first three and six months in 2010 are discussed further in the Pipelines and Energy sections of this MD&A. TRANSCANADA [7 SECOND QUARTER REPORT 2010 Pipelines Pipelines’ Comparable EBIT and EBIT were $445 million and $1.0 billionin the three and six month periods ended June 30, 2010, respectively, compared to $489 million and $1.1 billion for the same periods in 2009. Pipelines Results (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Pipelines Canadian Mainline Alberta System Foothills 35 34 68 68 Other (TQM, Ventures LP) 14 12 27 31 Canadian Pipelines Comparable EBITDA(1) U.S. Pipelines ANR 61 73 GTN(2) 41 49 86 Great Lakes 26 33 59 77 PipeLines LP(2)(3) 22 21 48 50 Iroquois 18 21 37 44 Portland(4) 1 2 11 16 International (Tamazunchale, TransGas, Gas Pacifico/INNERGY) 15 14 25 27 General, administrative and support costs(5) (3 ) (3 ) (9 ) (6 ) Non-controlling interests(6) 37 34 85 94 U.S. Pipelines Comparable EBITDA(1) Business Development Comparable EBITDA(1) ) (8 ) ) ) Pipelines Comparable EBITDA(1) Depreciation and amortization ) Pipelines Comparable EBIT and EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA, Comparable EBIT and EBIT. GTN’s results include North Baja until July 1, 2009 when it was sold to PipeLines LP. PipeLines LP’s results reflect TransCanada’s ownership interest in PipeLines LP of 38.2 per cent in the first six months of 2010 (first six months of 2009 – 32.1 per cent). Portland’s results reflect TransCanada’s 61.7 per cent ownership interest. Represents certain costs associated with supporting the Company’s Canadian and U.S. Pipelines. Non-controlling interests reflects Comparable EBITDA for the portions of PipeLines LP and Portland not owned by TransCanada. Net Income for Wholly Owned Canadian Pipelines (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Mainline 64 67 Alberta System 37 40 75 79 Foothills 7 6 13 12 Canadian Pipelines Canadian Mainline’s net income for the three and six months ended June 30, 2010 decreased $3 million for both periods primarily as a result of lower incentive earnings and a lower rate of return on common equity (ROE) as determined by the National Energy Board (NEB), of 8.52 per cent in 2010 compared to 8.57 per cent in 2009. TRANSCANADA [8 SECOND QUARTER REPORT 2010 Canadian Mainline’s Comparable EBITDA for the three and six months ended June 30, 2010 of $263 million and $528 million, respectively, decreased $25 million and $44 million, respectively, compared to the same periods in 2009 primarily due to lower revenues as a result of lower income tax and financial charge components in the 2010 tolls, which are recovered on a flow-through basis and do not impact net income. The decrease in financial charges was primarily due to higher cost historic debt that matured in 2009 and early 2010. The Alberta System’s net income was $37 million in second quarter 2010 and $75 million for the first six months of 2010 compared to $40 million and $79 million for the same periods in 2009.The impact of a higher average investment base in 2010 was more than offset by lower earnings due to the expiration of the 2008-2009 Revenue Requirement Settlement. Net income for the first six months of 2010 currently reflects an ROE of 8.75 per cent on a deemed common equity of 35 per cent. Upon regulatory approval, which is expected to be received in third quarter 2010, TransCanada will record the impact of a three year Alberta System settlement with shippers, which includes a 9.70 per cent ROE on a deemed common equity of 40 per cent, retroactive to January 1, 2010. The Company expects this settlement, when approved, to increase net income by approximately $20 million for the first six months of 2010. The Alberta System's Comparable EBITDA was $176 million in second quarter 2010 and $351 million for the first six months of 2010 compared to $177 million and $345 million for the same periods in 2009. The increase in the six month period was primarily due to higher revenues as a result of a higher return associated with an increased average investment base and a recovery of increased depreciation and income taxes, partially offset by lower earnings due to the expiration of the 2008-2009 Revenue Requirement Settlement. Depreciation and income taxes are recovered on a flow-through basis and do not impact net income. Comparable EBITDA from Other Canadian Pipelines was $14 million in second quarter 2010 and $27 million for the first six months of 2010, compared to $12 million and $31 million for the same periods in 2009. The decrease in the six months ended June 30, 2010 was primarily due to an adjustment recorded in second quarter 2009 for an NEB decision to retroactively increase TQM’s allowed rate of return on capital for 2008 and 2007. U.S. Pipelines ANR’s Comparable EBITDA for the three and six months ended June 30, 2010 was $61 million and $181 million, respectively, compared to $73 million and $206 million for the same periods in 2009. The decreases were primarily due to the negative impact of a weaker U.S. dollar and lower transportation and storage revenue, partially offset by lower OM&A costs. GTN’s Comparable EBITDA for the three and six months ended June 30, 2010 decreased $8 million and $24 million, respectively, from the same periods in 2009 primarily due to the sale of North Baja to PipeLines LP in July 2009 and the negative impact of a weaker U.S. dollar, partially offset by higher revenues as a result of new long-term firm contracts and lower OM&A costs in 2010. Comparable EBITDA for the remainder of the U.S. Pipelines was $116 million and $256 million for the three and six months ended June 30, 2010, respectively, compared to $122 million and $302 million for the same periods in 2009. The decreases were primarily due to the negative impact of a weaker U.S. dollar and lower revenues from Great Lakes and Portland, partially offset by increased PipeLines LP earnings which reflected the acquisition of North Baja in July 2009. TRANSCANADA [9 SECOND QUARTER REPORT 2010 Business Development Pipelines’ Business Development Comparable EBITDAdecreased $2 million and $17 million in the three and six months ended June 30, 2010 compared to the same periods in 2009 primarily due to higher business development costs related to the continued advancement of the Alaska pipeline project, net of recoveries.The State of Alaska has agreed to reimburse certain of TransCanada’s eligible pre-construction costs, as they are incurred and approved by the state, to a maximum of US$500 million. The State of Alaska will reimburse up to 50 per cent of the eligible costs incurred prior to the close of the first binding open season. The Company is currently holding an open season that will close on July 30, 2010. Once the first binding open season is closed, the State will reimburse up to 90 per cent of the eligible costs. Together with applicable expenses, such reimbursements are shared proportionately with ExxonMobil, TransCanada's joint venture partner in developing the Alaska pipeline project. Operating Statistics Six months ended June 30 Canadian Mainline(1) Alberta System(2) Foothills ANR(3) GTN(3) (unaudited) Average investment base ($millions) n/a n/a n/a n/a Delivery volumes (Bcf) Total Average per day Canadian Mainline’s throughput volumes in the above table reflect physical deliveries to domestic and export markets. Throughput volumes reported in previous years reflected contract deliveries, however, customer contracting patterns have changed in recent years making physical deliveries a better measure of system utilization. Canadian Mainline’s physical receipts originating at the Alberta border and in Saskatchewan for the six months ended June 30, 2010 were 645 billion cubic feet (Bcf) (2009 – 883 Bcf); average per day was 3.6 Bcf (2009 – 4.9 Bcf). Field receipt volumes for the Alberta System for the six months ended June 30, 2010 were 1,740 Bcf (2009 – 1,848 Bcf); average per day was 9.6 Bcf (2009 – 10.2 Bcf). ANR’s and GTN’s results are not impacted by average investment base as these systems operate under fixed rate models approved by the U.S. Federal Energy Regulatory Commission. Mackenzie Gas Pipeline Project As at June 30, 2010, TransCanada had advanced $144 million to the Aboriginal Pipeline Group (APG) with respect to the Mackenzie Gas Pipeline Project (MGP). TransCanada and the other co-venture companies involved in the MGP continue to pursue approval of the proposed project, focusing on obtaining regulatory approval and the Canadian government’s support of an acceptable fiscal framework. The NEB recently concluded final argument hearings for the project and is expected to release its conclusions on the project'sapplication in September 2010. Project timing continues to be uncertain. In the event the co-venture group is unable to reach an agreement with the government on an acceptable fiscal framework, the parties will need to determine the appropriate next steps for the project. For TransCanada, this may result in a reassessment of the carrying amount of the APG advances. Energy Energy’s Comparable EBIT was $164 million in second quarter 2010 compared to $214 million in second quarter 2009. Comparable EBIT in second quarter 2010 excluded net unrealized gains of $9 million resulting from changes in the fair value of certain U.S. Power derivative contracts. Comparable EBIT in second quarter 2010 and 2009 also excluded net unrealized gains of $6 million and net unrealized losses of $7 million, respectively, from changes in the fair value of proprietary natural gas inventory in storage and natural gas forward purchase and sale contracts. TRANSCANADA [10 SECOND QUARTER REPORT 2010 Energy’s Comparable EBIT was $333 million in the first six months of 2010 compared to $418 million in the same six months of 2009. Comparable EBIT excluded net unrealized losses of $19 million resulting from changes in the fair value of certain U.S. Power derivative contracts. Comparable EBIT in the first six months of 2010 and 2009 also excluded net unrealized losses of $15 million and $20 million, respectively, from changes in the fair value of proprietary natural gas inventory in storage and natural gas forward purchase and sale contracts. Items excluded from Comparable Earnings are discussed further under the headings U.S. Power and Natural Gas Storage in this section. Energy Results (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) Canadian Power Western Power 85 59 Eastern Power(1) 46 60 98 Bruce Power 47 General, administrative and support costs (5 ) (11 ) (15 ) ) Canadian Power Comparable EBITDA(2) U.S. Power Northeast Power(3) 81 76 General, administrative and support costs (9 ) (11 ) (18 ) ) U.S. Power Comparable EBITDA(2) 72 65 95 Natural Gas Storage Alberta Storage 20 36 73 75 General, administrative and support costs (2 ) (2 ) (4 ) (5 ) Natural Gas Storage Comparable EBITDA(2) 18 34 69 70 Business Development Comparable EBITDA(2) (9 ) (8 ) (14 ) ) Energy Comparable EBITDA(2) Depreciation and amortization (90 ) (87 ) (180 ) ) Energy Comparable EBIT(2) Specific items: Fair value adjustments of U.S. Power derivative contracts 9 - (19 ) - Fair value adjustments of natural gas inventoryin storage and forward contracts 6 (7 ) (15 ) ) Energy EBIT(2) Includes Portlands Energy effective April 2009. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA, Comparable EBIT and EBIT. Includes phase one of Kibby Wind effective October 2009. TRANSCANADA [11 SECOND QUARTER REPORT 2010 Canadian Power Western and Eastern Canadian Power Comparable EBITDA(1)(2) (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2010 Revenues Western power Eastern power 65 71 Other(3) 15 30 37 42 Commodity Purchases Resold Western power (99 ) (109 ) (205 ) ) Other(3)(4) (7 ) (6 ) (12 ) ) (106 ) (115 ) (217 ) ) Plant operating costs and other (45 ) (43 ) (93 ) ) General, administrative and support costs (5 ) (11 ) (15 ) ) Other income - 2 - 2 Comparable EBITDA(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA. Includes Portlands Energy effective April 2009. Includes sales of excess natural gas purchased for generation and thermal carbon black. Effective January 1, 2010, the net impact of derivatives used to purchase and sell natural gas to manage Western and Eastern Power’s assets is presented on a net basis in Other Revenues. Comparative results for 2009 reflect amounts reclassified from Other Commodity Purchases Resold to Other Revenues. Includes the cost of excess natural gas not used in operations. Western and Eastern Canadian Power Operating Statistics(1) Three months ended June 30 Six months ended June 30 (unaudited) Sales Volumes (GWh) Supply Generation Western Power Eastern Power Purchased Sundance A & B and Sheerness PPAs Other purchases 73 Sales Contracted Western Power Eastern Power Spot Western Power Plant Availability Western Power(2) 94% 93% 94% 92% Eastern Power 97% 98% 97% 98% Includes Portlands Energy effective April 2009. Excludes facilities that provide power to TransCanada under PPAs. Western Power’s Comparable EBITDA of $85 million and Power Revenues of $202 million in second quarter 2010 increased $26 million and $28 million, respectively, compared to the same period in 2009, primarily due to increased revenues from the Alberta power portfolio resulting from higher realized power prices. Average spot market power prices in Alberta increased 150 per cent to $80 per megawatt hour (MWh) in second quarter 2010 compared to $32 per MWh in second quarter 2009. Spot market sales represented 18 per cent of Western Power’s total sales in second quarter 2010. TRANSCANADA [12 SECOND QUARTER REPORT 2010 Western Power’s Comparable EBITDA of $127 millionand Power Revenues of $366 million in the first six months of 2010 decreased $25 million and $23 million, respectively, compared to the same period in 2009, primarily due to lower overall realized power prices. Eastern Power’s Comparable EBITDA of $46 million and $98 million for the three and six months ended June 30, 2010, decreased $14 million compared to each of the same periods in 2009. Decreased revenues due to lower contracted earnings from Bécancour and unfavourable wind conditions at Cartier Wind were partially offset by incremental earnings from Portlands Energy, which went into service in April 2009. Results from Bécancour are consistent with the expected contracted earnings according to the original electricity supply contract with Hydro-Québec and are variable due to the timing of maintenance cycles under the contract. Western Power manages the sale of its supply volumes on a portfolio basis. A portion of its supply is sold into the spot market to assure supply in the event of an unexpected plant outage. The overall amount of spot market volumes is dependent upon the ability to transact in forward sales markets at acceptable contract terms. This approach to portfolio management helps to minimize costs in situations where Western Power would otherwise have to purchase electricity in the open market to fulfill its contractual sales obligations. Approximately 82 per cent of Western Power sales volumes were sold under contract in second quarter 2010, compared to 76 per cent in second quarter 2009. To reduce its exposure to spot market prices on uncontracted volumes, as at June 30, 2010, Western Power had entered into fixed-price power sales contracts to sell approximately 4,700 gigawatt hours (GWh) for the remainder of 2010 and 6,700 GWh for 2011. Eastern Power is focused on selling power under long-term contracts. In second quarter 2010 and 2009, all of Eastern Power’s sales volumes were sold under contract and are expected to continue to be 100 per cent sold under contract for 2010 and 2011. TRANSCANADA [13 SECOND QUARTER REPORT 2010 Bruce Power Results (TransCanada’s proportionate share) (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars unless otherwise indicated) Revenues(1) Operating Expenses (150 ) (138 ) (312 ) ) Comparable EBITDA(2) 47 Bruce A Comparable EBITDA(2) 10 47 23 88 Bruce B Comparable EBITDA(2) 37 55 87 Comparable EBITDA(2) 47 Bruce Power – Other Information Plant availability Bruce A 72
